The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 28, 2021

                                 2021COA9

No. 20CA1116, People v. Pennington — Crimes — Unauthorized
Absence; Criminal Law — Sentencing — Amendatory Statutes
— Retroactive Application; Colorado Constitution — Article III
— Separation of Powers

     A division of the court of appeals agrees with People v.

Gregory, 2020 COA 162, and concludes that the unauthorized

absence provision of the 2020 Prison Population Reduction and

Management Act (PPRMA) applies retroactively. The division also

concludes that the district court infringed on the separation of

powers doctrine when it sua sponte amended the defendant’s

criminal charge.

     The special concurrence reaches the same result but

questions whether the supreme court’s reasoning in People v.

Stellabotte, 2018 CO 66, directs retroactive application of
ameliorative legislation changing the elements of an existing offense

and simultaneously creating a new crime.

     The partial dissent would affirm the judgment of the district

court in its entirety, concluding that the district court had the

authority to amend the defendant’s criminal charge.
COLORADO COURT OF APPEALS                                              2021COA9


Court of Appeals No. 20CA1116
Larimer County District Court No. 20CR444
Honorable Susan Blanco, Judge


The People of the State of Colorado,

Plaintiff-Appellant,

v.

Emily Marie Pennington,

Defendant-Appellee.


               ORDER AFFIRMED IN PART, REVERSED IN PART,
                 AND CASE REMANDED WITH DIRECTIONS

                                   Division IV
                           Opinion by JUDGE TERRY
                        Richman, J., specially concurs
               Martinez*, J., concurs in part and dissents in part

                          Announced January 28, 2021


Clifford E. Riedel, District Attorney, Erin E. Butler, Deputy District Attorney,
David P. Vandenberg, Second Assistant District Attorney, Fort Collins,
Colorado, for Plaintiff-Appellant

Megan A. Ring, Colorado State Public Defender, Jeffrey A. Wermer, Deputy
State Public Defender, Denver, Colorado, for Defendant-Appellee


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2020.
¶1    This appeal involves a new twist on the issue decided in People

 v. Gregory, 2020 COA 162. There, a division of this court held that

 newly amended section 18-8-208(11), C.R.S. 2020, which originated

 as part of the Prison Population Reduction and Management Act

 (the Prison Reduction Act), H.B. 20-1019, 72d Gen. Assemb., 2d

 Reg. Sess., 2020 Colo. Sess. Laws 23, applies retroactively to cases

 being prosecuted as of the effective date of the new statute.

¶2    In this case, the prosecution appeals the district court’s order

 of June 19, 2020, that sua sponte amended the charge against

 defendant, Emily Marie Pennington, from felony escape under

 section 18-8-208, C.R.S. 2019, to a charge of unauthorized absence

 under a provision of the Prison Reduction Act, section 18-8-208.2,

 C.R.S. 2020, and effectively dismissed the escape charge.

 According to the prosecution, the court’s order violated the

 separation of governmental powers and improperly applied the 2020

 statute retroactively to Pennington.

¶3    We conclude that the district court did not err by retroactively

 applying H.B. 20-1019 to Pennington. But we conclude that the

 district court did err by amending Pennington’s charge to a charge




                                   1
 under the 2020 statute, because that action violated the separation

 of powers.

¶4    As a result, we affirm the court’s order dismissing the escape

 charge against Pennington, but we reverse the court’s amendment

 of the charge to one under the 2020 statute, and remand for further

 proceedings.

                           I.   Background

¶5    Pennington was sentenced to concurrent terms in Larimer

 County Community Corrections for two drug felonies. According to

 the prosecution, on February 14, 2020, Pennington left the

 Community Corrections facility and never returned. Pennington

 was later arrested in April and charged with escape, a class 3

 felony.

¶6    While Pennington was still at large, on March 6, 2020,

 Governor Jared Polis signed H.B. 20-1019 into law. As relevant

 here, the enactment redefined felony escape so that the act of

 leaving and failing to return to a community corrections facility is

 no longer an escape and instead constitutes the new misdemeanor

 offense of unauthorized absence. § 18-8-208(11), C.R.S. 2020;

 § 18-8-208.2, C.R.S. 2020.


                                   2
¶7    After her arrest, Pennington moved to dismiss the felony

 escape charge, arguing that she was entitled to retroactive

 application of the Prison Reduction Act and that consequently she

 could only be charged with unauthorized absence. Though the

 district court denied dismissal of the case, it ruled that H.B. 20-

 1019 should be applied retroactively, and as a result, the court

 amended the escape charge to a charge of unauthorized absence

 under the 2020 statute.

             II.    Retroactive Application of H.B. 20-1019

¶8    The prosecution argues that the district court erred by

 applying H.B. 20-1019 retroactively. We disagree.

           A.      Legal Standards for Retroactive Application

¶9    Statutes are generally presumed to operate prospectively. § 2-

 4-202, C.R.S. 2020; see also § 2-4-303, C.R.S. 2020 (“The

 [amendment] of any statute or part of a statute . . . shall not have

 the effect to release, extinguish, alter, modify, or change . . . any

 penalty, forfeiture, or liability . . . which shall have been incurred

 under such statute, unless the repealing, revising, amending, or

 consolidating act so expressly provides . . . .”). But if a statute is

 silent as to whether it applies only prospectively, a defendant may


                                     3
  seek retroactive application if she benefits from a significant change

  in the law. People v. Stellabotte, 2018 CO 66, ¶ 3.

¶ 10   In Stellabotte, our supreme court held that “ameliorative,

  amendatory legislation applies retroactively to non-final convictions

  under section 18-1-410(1)(f), unless the amendment contains

  language indicating it applies only prospectively.” Id.; see also § 18-

  1-410(1)(f)(I), C.R.S. 2020 (a defendant may request postconviction

  relief if “there has been significant change in the law, applied to the

  applicant’s conviction or sentence, allowing in the interests of

  justice retroactive application of the changed legal standard”).

  Stellabotte also reaffirmed a long line of cases that retroactively

  applied legislative changes when a criminal defendant stood to

  benefit from those amendments. Stellabotte, ¶ 26; see, e.g., Glazier

  v. People, 193 Colo. 268, 269, 565 P.2d 935, 936 (1977) (“As we

  have repeatedly held, a defendant is entitled to the benefits of

  amendatory legislation when relief is sought before finality has

  attached to the judgment of conviction.”); People v. Thomas, 185

  Colo. 395, 398, 525 P.2d 1136, 1138 (1974) (the district court erred

  by failing to retroactively apply a legislative change that mitigated

  the penalties for attempted burglary).


                                     4
¶ 11   However, in cases where a legislative amendment has

  substantially changed the elements or definition of a crime,

  Colorado courts have held that such legislation does not apply

  retroactively. See People v. Marlott, 191 Colo. 304, 308-09, 552

  P.2d 491, 494 (1976) (refusing to retroactively apply an amended

  definition of assault because the elements of the offense had been

  substantially changed from those in the statute under which the

  defendant had originally been charged); People v. Ellis, 41 Colo.

  App. 271, 274, 589 P.2d 494, 496 (1978) (refusing to retroactively

  apply an amended homicide statute because the new statute was

  considerably altered from the statute under which the defendant

  was originally charged).

                              B.   Discussion

¶ 12   We conclude that the legislative changes in H.B. 20-1019

  should be applied retroactively to Pennington’s case. The parties

  agree, as do we, that H.B. 20-1019 does not contain language

  indicating that it applies only prospectively. See Stellabotte, ¶ 3

  (legislation does not apply retroactively if the legislation says that it

  applies only prospectively); see also Gregory, ¶ 50 (H.B. 20-1019

  does not specify that the unauthorized absence provision only


                                      5
  applies prospectively). We further conclude that because H.B. 20-

  1019’s legislative changes are plainly ameliorative in nature,

  Pennington is entitled to the benefit of those changes.

¶ 13   Before the General Assembly enacted H.B. 20-1019, leaving

  and failing to return to a community corrections facility constituted

  escape under section 18-8-208, C.R.S. 2019. Under that 2019

  statute, Pennington’s actions in this case would have resulted in a

  class 3 felony escape charge, an offense punishable by up to twelve

  years in jail.

¶ 14   H.B. 20-1019 changed the type of conduct for which a

  defendant could be charged with escape. As enacted, the statute

  now provides that a person serving a direct sentence to community

  corrections is “not in custody or confinement for purposes of” the

  statute. § 18-8-208(11), C.R.S. 2020. And leaving and failing to

  return to a community corrections facility is no longer an escape.

  Id. Instead, such conduct is now an unauthorized absence under

  section 18-8-208.2, C.R.S. 2020; cf. Gregory, ¶¶ 7-8 (discussing

  unauthorized absence offense under section 18-8-208.2(1)(b), which

  addresses removal of or tampering with an electronic monitoring

  device).


                                    6
¶ 15   In Pennington’s case, if the new statute were to apply, a

  charge of unauthorized absence would be a class 3 misdemeanor

  punishable by no more than six months in jail. § 18-8-208.2(2)(b);

  § 18-1.3-501, C.R.S. 2020.

¶ 16   As relevant here, H.B. 20-1019 reduced the penalty and level

  of offense for certain walkaways from correctional facilities by

  redefining custody and confinement to remove certain conduct from

  the crime of escape and instead categorizing such conduct under

  the lesser crime of unauthorized absence. Gregory, ¶¶ 37-38. Such

  changes are plainly ameliorative in nature. Stellabotte, ¶ 3;

  Gregory, ¶¶ 37-38 (the unauthorized absence provision in H.B. 20-

  1019 was ameliorative because it mitigated the penalty for the

  defendant’s conduct). And they are exactly the types of legislative

  changes that Stellabotte held are entitled to retroactive application.

  Stellabotte, ¶ 3 (“ameliorative, amendatory legislation applies

  retroactively” unless the statute says to the contrary).

¶ 17   Thus, applying the reasoning of Stellabotte, we conclude that

  H.B. 20-1019 applies retroactively, and that Pennington is entitled

  to the benefit of its legislative changes. See Gregory, ¶ 6.




                                     7
¶ 18   We also reject the prosecution’s argument that H.B. 20-1019

  cannot apply retroactively because it creates a new offense. The

  Gregory division held that H.B. 20-1019 applies retroactively, even

  though it creates a new offense, because the legislative changes

  effectuated by the new enactment benefit the defendant. Id. at

  ¶ 41. We agree with that division’s reasoning and apply it here.

¶ 19   The prosecution’s citation to Marlott does not change our

  conclusion. It is true that in Marlott, our supreme court held that

  the assault statute under the new criminal code could not apply

  retroactively because “where, as here, the new Criminal Code

  changes the elements of the crimes, there can be no measure by

  which to determine whether the standards of punishment have

  increased or decreased because the crimes are no longer the same.”

  Marlott, 191 Colo. at 308-09, 552 P.2d at 494 (footnote omitted).

¶ 20   But Pennington’s case is distinguishable from the facts of

  Marlott. Unlike the circumstances in that case, H.B. 20-1019 did

  not overhaul the entire criminal code. And unlike the legislative

  change in Marlott, H.B. 20-1019 does not present a situation where

  the elements of escape have been so changed that there is no way to

  determine “whether the standards of punishment have increased or


                                    8
  decreased because the crimes are no longer the same.” Id. The

  newly enacted statute clearly changes the category of crime for

  conduct that was previously chargeable as felony escape. Thus, we

  conclude that H.B. 20-1019 applies retroactively despite its creation

  of a new crime.

¶ 21   Pressing further, the prosecution contends that Pennington is

  not entitled to the retroactive application of H.B. 20-1019 because

  she has not yet been convicted of a crime. According to the

  prosecution, a defendant can only assert that she is entitled to

  retroactive application of a legislative change after the defendant

  has already been convicted. See § 18-1-410(1) (“[E]very person

  convicted of a crime is entitled as a matter of right to make

  applications for postconviction review.”). We are not persuaded.

¶ 22   Section 18-1-410(1) postconviction relief is not the only vehicle

  for retroactive application of a legislative change to a criminal

  defendant’s case. In Thomas, the supreme court held that where

  the defendant filed his motion for application of the newly revised

  criminal statute before his conviction became final, “[t]he court

  therefore had jurisdiction to entertain his motion for relief.”

  Thomas, 185 Colo. at 397, 525 P.2d at 1137. Subsequent


                                     9
  developments in Colorado law have not disturbed this holding.

  Indeed, Stellabotte held that “relief under an amended statute is

  available only to those defendants whose convictions were not final

  when the amendment was enacted.” Stellabotte, ¶ 37 (emphasis

  added); accord Gregory, ¶ 27. Certainly, a defendant who has not

  yet been convicted does not have a final conviction.

¶ 23   The prosecution contends that H.B. 20-1019 should not be

  applied retroactively because the new law redefined the crime of

  escape. According to the prosecution, Stellabotte does not permit

  the retroactive application of legislation that redefines crimes, and

  that case only permits retroactive application when the legislation

  either decreases the severity of or reduces the maximum sentence

  for a crime. We disagree. Stellabotte was not so limited. See

  Stellabotte, ¶ 18 (numerous cases held that criminal defendants

  should get the benefit of amendatory legislation enacted before their

  convictions became final on appeal). Because H.B. 20-1019

  provides such relief to Pennington, and her conviction was not final

  before enactment, the amendment applies to her case.




                                    10
        III.   Amendment of Pennington’s Felony Escape Charge

¶ 24   Our conclusion that Pennington is entitled to the benefit of the

  statutory change does not end our inquiry, though. The

  prosecution further contends that the district court erred by

  amending Pennington’s charge from felony escape to misdemeanor

  unauthorized absence. We agree that the court erred by doing so

  because this action violated the separation of powers between

  governmental entities.

                 A.    Standard of Review and Preservation

¶ 25   Whether a district court violated the separation of powers

  doctrine is a question of law reviewed de novo. People v. Reyes,

  2016 COA 98, ¶ 23.

¶ 26   This issue was preserved for appeal.

                               B.   Discussion

               Article III of the Colorado Constitution provides
               that the powers of the state government are
               divided into three different branches — the
               legislative, executive, and judicial branches —
               and that “no person . . . charged with the
               exercise of powers properly belonging to
               one . . . shall exercise any power properly
               belonging to either of the others,” unless
               expressly directed or permitted by the
               Colorado Constitution.



                                      11
  People v. Mazzarelli, 2019 CO 71, ¶ 29. Prosecutors belong to the

  executive branch, and as members of that branch, they are vested

  with broad discretion to prosecute people for violations of criminal

  law. Reyes, ¶ 24. “The scope of this discretion extends to the

  power to investigate and to determine who shall be prosecuted and

  what crimes shall be charged.” People v. Dist. Ct., 632 P.2d 1022,

  1024 (Colo. 1981).

¶ 27   Prosecutors also have broad discretion to alter or dismiss

  criminal charges. Reyes, ¶ 24. Generally, a prosecutor’s discretion

  in charging or requesting the dismissal of pending charges “may not

  be controlled or limited by judicial intervention.” Dist. Ct., 632 P.2d

  at 1024; see also People v. Renander, 151 P.3d 657, 660 (Colo. App.

  2006) (“[I]nterference by a court with the authority of the

  prosecution to dismiss charges once filed may occur only in limited

  circumstances: (1) when exercising its supervisory authority to

  dismiss on constitutional grounds (e.g., infringement of defendant’s

  due process rights); (2) when exercising its supervisory authority to

  protect the integrity of the judicial process (e.g., prosecutorial

  misconduct . . . ); (3) upon determination that the evidence is

  insufficient to support prosecution; or (4) when authorized by


                                     12
  statute . . . .”), superseded by statute on other grounds, Ch. 362,

  sec. 7, § 18-6-403, 2006 Colo. Sess. Laws 2056.

¶ 28   We conclude that the district court infringed on the separation

  of powers when it sua sponte amended Pennington’s criminal

  charge. In this case, there was no valid reason for the district court

  to interfere with the prosecution’s discretion to charge Pennington

  by amending her charge from one of felony escape to one of

  misdemeanor unauthorized absence. See Renander, 151 P.3d at

  660. Instead, upon finding that H.B. 20-1019 applied retroactively,

  and that Pennington could thus no longer be charged with felony

  escape, the district court should have simply dismissed the felony

  escape charge. Cf. Harris v. Dist. Ct., 843 P.2d 1316, 1319 (Colo.

  1993) (if the prosecution cannot establish probable cause, the

  charged offense must be dismissed).

¶ 29   The district court asserted that it had the authority to amend

  Pennington’s charge because it would have had the authority to do

  so at a preliminary hearing. But the district court did not amend

  Pennington’s charge in the context of a preliminary hearing. Simply

  because a court has the ability to amend charges at a preliminary

  hearing does not mean that that authority extends to amending


                                    13
  charges in other procedural contexts. Instead, it is the prosecution

  that has the authority to decide what a criminal defendant should

  be charged with if the original charge is no longer available to it.

  See Reyes, ¶ 24 (prosecutors have broad discretion to alter

  charges).

¶ 30   Given our disposition, the prosecution’s last contention — that

  the district court erred by amending the date of the offense in

  Pennington’s charge — is moot.

                             IV.   Conclusion

¶ 31   We affirm the district court’s order to the extent that it

  dismissed the escape charge against Pennington. The district

  court’s amendment of Pennington’s charge from one of felony

  escape to one of unauthorized absence is reversed, and the case is

  remanded for the district court to dismiss the unauthorized absence

  charge.

       JUDGE RICHMAN specially concurs.

       JUSTICE MARTINEZ concurs in part and dissents in part.




                                     14
       JUDGE RICHMAN, specially concurring.

¶ 32   I agree with the majority that the legislative amendments to

  the escape statute should apply retroactively to Pennington’s case,

  but not for the same reasons advanced by the majority.

¶ 33   The majority relies in part on the division’s opinion in People v.

  Gregory, 2020 COA 162, which in turn relied on the opinion in

  People v. Stellabotte, 2018 CO 66, to conclude that the amendments

  to section 18-8-208(11), C.R.S. 2020, enacted as part of the Prison

  Population Reduction and Management Act (PPRMA), apply

  retroactively to Pennington’s case. See H.B. 20-1019, 72d Gen.

  Assemb., 2d Reg. Sess., 2020 Colo. Sess. Laws 23. I write

  separately because I do not read Stellabotte to clearly apply to this

  case. I think the holding of Stellabotte is ambiguous; applying the

  ambiguous holding as the majority does here could create

  unforeseen circumstances in this case and unanticipated results in

  future cases, if it is not clarified.

¶ 34   The explicit holding in Stellabotte is that “[o]ur decision in

  People v. Thomas, 185 Colo. 395, 525 P.2d 1136 (1974), remains

  good law.” Stellabotte, ¶ 38. In at least two places, the Stellabotte

  opinion describes the decision in Thomas as holding that


                                          15
  “amendatory legislation mitigating the penalties for crimes should be

  applied to any case which has not received final judgment.”

  Stellabotte, ¶¶ 16, 27 (emphasis added) (quoting Thomas, 185 Colo.

  at 398, 525 P.2d at 1138). The statutory change at issue in

  Stellabotte was a change in the classification of the offense of theft

  and a revision to the penalties applied to the new classifications.

  See id. at ¶ 6. Thus, the holding of Thomas, as stated in the

  conclusion of Stellabotte, fits the facts in Stellabotte and directed

  application of the amendatory legislation to reduce the sentence

  imposed on the defendant in that case. See People v. Godinez, 2018

  COA 170M, ¶ 29 (Stellabotte clearly “addressed statutes that either

  decreased the severity of a previously defined crime or reduced the

  maximum sentence that could be imposed for commission of that

  crime.”). I find that holding and result to be clear, and I have relied

  on that holding in subsequent opinions that I have authored or

  joined.

¶ 35   But immediately after stating the holding in Thomas, the

  Stellabotte opinion goes on to state that “[a]ccordingly, we hold that

  ameliorative, amendatory legislation applies retroactively to non-

  final convictions under section 18-1-410(1)(f), unless the


                                     16
  amendment contains language indicating it applies only

  prospectively.” Stellabotte, ¶ 38. Giving the word “accordingly” its

  usual meaning — that what comes next follows from — the

  statement should read that amendatory legislation that “mitigates

  the penalties for crimes” is applied retroactively. But instead,

  without expressly stating so, the court appears to have expanded its

  holding in Thomas to presume retroactive applicability of any type

  of ameliorative, amendatory legislation.

¶ 36   In my view, this recitation leaves an ambiguity. If the

  controlling decision of Thomas, by its quoted language, applies only

  when the amendatory legislation mitigates the penalties, the next

  sentence in Stellabotte should logically include that limitation. But

  because it does not, I remain uncertain whether the supreme court

  intended to hold that any ameliorative, amendatory legislation

  should apply retroactively to non-final convictions. If so, the

  relevant language was technically dicta because it was not

  necessary to decide Stellabotte’s case. Although the majority in this

  case and the majority in Gregory read Stellabotte to apply to any

  ameliorative, amendatory legislation, I am not certain that is a

  correct reading.


                                    17
¶ 37   Whether that is a correct reading is essential to whether

  Stellabotte applies to Pennington’s case. The PPRMA did not

  mitigate the penalties applicable to escape, the offense for which

  Pennington was charged under section 18-8-208, C.R.S. 2019, and

  it did not modify the classification of the offense. Instead, as the

  majority acknowledges, the PPRMA created an entirely new (lesser)

  offense — unauthorized absence from a community corrections

  program. See § 18-8-208.2, C.R.S. 2020. In this regard, the

  PPRMA was not amendatory legislation that mitigated the penalties

  available for the charges filed against Pennington, as was the case

  in Stellabotte.

¶ 38   However, the PPRMA did effectively change the definition of

  custody or confinement, an element of the offense of escape. In the

  2019 version, only persons placed in community corrections for

  residential treatment were “not in custody or confinement” for

  purposes of the statute; the 2020 version expanded the categories

  of those “not in custody or confinement” to include persons serving

  a direct sentence in a community corrections program (like

  Pennington). Compare § 18-8-208(11), C.R.S. 2019, with § 18-8-

  208(11), C.R.S. 2020. Because the changed definition, if applicable


                                    18
  to Pennington’s conduct, would have reduced her offense from a

  felony to a misdemeanor, it is arguably an ameliorative amendment.

¶ 39   The problem I have with applying Stellabotte to this case, and

  with agreeing with the majority’s analysis, is that there is Colorado

  authority stating that a legislative amendment that substantially

  changes the definition of a crime does not apply retroactively. See

  People v. Marlott, 191 Colo. 304, 308-09, 552 P.2d 491, 494 (1976);

  People v. Ellis, 41 Colo. App. 271, 274, 589 P.2d 494, 496 (1978).

  The majority acknowledges the holding from these cases.

¶ 40   In Marlott and Ellis, the defendants argued that under

  Thomas, the benefits of amendatory legislation should be applied to

  them, but each decision rejected the argument. In Ellis, a division

  of this court expressly stated, “Thomas involved changes in criminal

  penalties, and the argument that it should be extended to changes

  in substantive criminal definitions was addressed and rejected by

  the [s]upreme [c]ourt in People v. Marlott, Colo., 552 P.2d 491

  (1976).” 41 Colo. App. at 274, 589 P.2d at 496.




                                    19
¶ 41   The majority distinguishes Marlott because the PPRMA “did

  not overhaul the entire criminal code,”1 supra ¶¶ 19-20, like in

  Marlott, and because here, unlike in Marlott, we can clearly

  determine that the punishment for Pennington’s conduct is

  decreased under the new statute. The majority, however, does not

  address the statement in Ellis that a change in a definition in a

  statute is not applied retroactively. See 41 Colo. App. at 274, 589

  P.2d at 496. In my view, the holdings of these cases apply to

  Pennington’s case, and Stellabotte does not address a situation

  where the definition of a crime was changed, because those were

  not the facts in that case.

¶ 42   We are left with conflicting authority in relation to Pennington.

  On the one hand, Stellabotte appears to state, arguably in dicta,



  1 The PPRMA did amend several statutes in addition to modifying
  statutes related to escape. It (1) redefined “private contract prison,”
  see § 17-1-102(7.3), C.R.S. 2020; (2) prescribed new inmate
  capacity for the Centennial correctional facility, see § 17-1-104.3,
  C.R.S. 2020; (3) established a new function of the Department of
  Local Affairs Division of Local Government — to study future prison
  bed needs, see § 24-32-104(3), C.R.S. 2020; (4) added subsections
  (3) and (4) to section 17-1-104.5, C.R.S. 2020, regarding
  incarceration of inmates from other states; and (5) revised
  sentencing hearing requirements for termination from community
  corrections, see § 18-1.3-301, C.R.S. 2020.

                                    20
  that any ameliorative, amendatory legislation applies retroactively

  to non-final convictions; on the other hand, Marlott and Ellis

  explicitly state that a legislative amendment that substantially

  changes the elements or definition of a crime does not apply

  retroactively.

¶ 43   I thus write separately to identify this apparent conflict and to

  urge the supreme court to clarify the breadth of its holding in

  Stellabotte, with respect to its holding in Marlott. If the holding of

  Stellabotte is not clarified, and it continues to be applied in any case

  where amendatory legislation is arguably ameliorative, I am

  concerned there may be unforeseen circumstances that will

  interfere with the prosecution of criminal conduct that the General

  Assembly did not intend to change. One of these unintended

  consequences may arise in this very case.

¶ 44   However Stellabotte may be clarified, we still must decide

  whether the district court in this case properly applied the changed

  definition of “custody or confinement” in the PPRMA retroactively, to

  dismiss the prosecution’s escape charge. Retroactive application of

  the PPRMA raises particular concerns here. There is no doubt that

  at the time Pennington committed the acts giving rise to the charge


                                     21
  of escape, her conduct, if proven, amounted to a violation of the

  escape statute. See § 18-8-208, C.R.S. 2019. But if the changed

  definition of custody or confinement contained in section 18-8-208,

  C.R.S. 2020, is applied retroactively, Pennington cannot be charged

  with escape.

¶ 45   But can she be charged under the new statute with

  unauthorized absence? The new statute, section 18-8-208.2, would

  certainly apply to Pennington’s conduct; but it did not become

  effective until March 6, 2020. As the majority notes, Pennington

  absented herself from community corrections on February 14,

  2020, before the new statute became effective. This raises the

  question of whether Pennington can be prosecuted for conduct that

  occurred before the new statute became effective, and whether that

  is what the legislature intended. If not, does she avoid prosecution

  altogether because we are applying the PPRMA retroactively to

  dismiss the escape charge against her? I am not sure of the answer

  to that question under the facts of this case, and therefore take no

  position on the issue.

¶ 46   Despite my reservations about applying Stellabotte, I agree

  with the majority that the legislative amendments to the escape


                                   22
  statute should apply retroactively to Pennington’s benefit and result

  in a dismissal of the escape charge. As the majority correctly

  concludes, the PPRMA is silent as to whether it only applies

  prospectively. And, as stated above, in my view whether it applies

  retroactively under Stellabotte is uncertain. Thus, I see application

  of the PPRMA to Pennington’s case as an ambiguous proposition.

¶ 47   Because the PPRMA is ambiguous, I turn to the principle of

  statutory interpretation that requires that we “ascertain and give

  effect to the legislature’s intent . . . [and] effectuate the purpose of

  the legislative scheme.” People v. Cali, 2020 CO 20, ¶¶ 15, 16. It is

  clear from the title of H.B. 20-1019 that the General Assembly’s

  intent in enacting the PPRMA is to reduce the prison population.

  Accordingly, I conclude that the General Assembly intended the

  amendments to the escape statute to apply retroactively.

¶ 48   I agree with the majority that the district court’s order

  dismissing the escape charge against Pennington should be

  affirmed, and I agree with Judge Terry that the district court did not

  have authority to unilaterally amend the charges.




                                      23
          JUSTICE MARTINEZ, concurring in part and dissenting in

  part.

¶ 49      I agree with the opinion of Judge Terry, to which I refer as the

  majority (it enjoys a majority of the panel, albeit with different

  judges joining each of its two parts), that Pennington is entitled to

  the benefit of the ameliorative legislation. I part ways with the

  majority when it concludes that the district court violated the

  separation of powers under article III of the Colorado Constitution

  by amending the escape charge to unauthorized absence, and

  should instead just dismiss the escape charge. Because I do not

  agree that separation of powers principles prohibit amendment of

  the escape charge, or that dismissal of the entire escape charge is

  the benefit of the ameliorative legislation, I respectfully dissent in

  part.

¶ 50      Although neither of the other two opinions in this case states

  so directly, it is precisely because unauthorized absence is a subset

  of the escape charge brought against Pennington that the Prison

  Population Reduction and Management Act is ameliorative

  legislation and reduces the penalty to which she is subject. If

  unauthorized absence were not a subset of escape, People v.


                                      24
  Marlott, 191 Colo. 304, 552 P.2d 491 (1976) — which declined to

  consider an amended definition of assault as ameliorative

  legislation because the elements of the offense had been

  substantially changed from those in the statute under which the

  defendant had originally been charged — would compel a different

  result. It is for this same reason, because unauthorized absence is

  a subset of escape, that principles of separation of powers do not

  prevent the district court from amending the escape charge to

  unauthorized absence; in effect, the unauthorized absence charge

  was brought by the prosecution when it charged Pennington with

  escape.

¶ 51   The separation of powers doctrine insures “that the three

  branches of government are separate, coordinate, and equal,” and it

  “imposes upon the judiciary a proscription against interfering with

  the executive or legislative branches.” Pena v. Dist. Ct., 681 P.2d

  953, 956 (Colo. 1984). However, this doctrine does not preclude the

  necessary overlap that occurs between the powers exercised by

  each branch. Crowe v. Tull, 126 P.3d 196, 205-06 (Colo. 2006).

¶ 52   Generally, as members of the executive branch, prosecutors

  have broad discretion to file or dismiss charges. People v. Reyes,


                                    25
  2016 COA 98, ¶ 24. These actions “may not be controlled or limited

  by judicial intervention.” People v. Dist. Ct., 632 P.2d 1022, 1024

  (Colo. 1981).

¶ 53   As the majority notes, district courts have discretion to

  dismiss charges under certain circumstances. People v. Renander,

  151 P.3d 657, 660 (Colo. App. 2006) (district court may determine

  unit of prosecution for sexual exploitation of a child), superseded on

  other grounds by statute, Ch. 362, sec. 7, § 18-6-403(5), 2006 Colo.

  Sess. Laws 2056; see also People v. Villapando, 984 P.2d 51, 55

  (Colo. 1999) (district court may screen charged offense for probable

  cause during a preliminary hearing); People v. Zapotocky, 869 P.2d

  1234, 1243-44 (Colo. 1994) (district court can dismiss pending

  charges against a defendant on constitutional grounds); People v.

  Guenther, 740 P.2d 971, 975 (Colo. 1987) (district court can dismiss

  prosecution at pretrial stage pursuant to statute); People v. Dennis,

  164 Colo. 163, 166, 433 P.2d 339, 340 (1967) (district court can

  dismiss case where evidence is insufficient to support prosecution);

  People v. Auld, 815 P.2d 956, 957-58 (Colo. App. 1991) (dismissal of

  case proper if government’s conduct violates fundamental fairness

  and is shocking to the universal sense of justice). But the district


                                    26
  court may also amend or reduce a charge under certain

  circumstances. Hunter v. Dist. Ct., 184 Colo. 238, 240-41, 519 P.2d

  941, 943 (1974) (district court has authority at preliminary hearing

  to bind over a defendant on a lesser included charge); People v.

  Houser, 2013 COA 11, ¶ 83 (district court may instruct jury on

  lesser included offense if there is supporting evidence); People v.

  Carey, 198 P.3d 1223, 1234 (Colo. App. 2008) (district court may

  instruct jury on lesser nonincluded offense if the defendant

  requests or consents to it); People v. Scott, 10 P.3d 686, 688 (Colo.

  App. 2000) (district court has authority to submit jury instruction

  on lesser included offense after granting judgment of acquittal on

  greater offense).

¶ 54   Here, the district court amended Pennington’s charge,

  reasoning by analogy that because it would have had authority at a

  preliminary hearing to bind over a count that did not suffice as a

  felony but met the requirements of a misdemeanor, it had the same

  authority in this circumstance. The majority contends that there

  was no valid reason for the district court to interfere with the

  prosecution’s discretion to amend Pennington’s charge. Further,

  the majority argues that a district court’s authority to amend


                                    27
  charges at a preliminary hearing does not extend to amending

  charges in other procedural contexts. At the same time, the

  majority acknowledges that a district court may dismiss charges

  under certain circumstances.

¶ 55   In support of its assertion that amending charges is solely

  within the discretion of the prosecutor, the majority cites only

  general propositions of prosecutorial authority rather than any

  authority prohibiting amendment of charges by the court. See, e.g.,

  Reyes, ¶ 24 (prosecutors have broad discretion to alter or dismiss

  charges). In my view, to the extent that the majority reasons that

  the district court should dismiss the escape charge, it is

  inconsistent to hold that the district court may not amend the

  charge because separation of powers generally prohibits both

  dismissing and amending charges. However, despite this general

  prohibition, there are many circumstances in which the district

  court may dismiss or alter charges. As our supreme court noted in

  Crowe, the separation of powers doctrine does not require absolute

  division of authority among the branches of government. 126 P.3d

  at 205-06. Part of this overlap in authority among branches of

  government permits courts to dismiss charges (1) on constitutional


                                    28
  grounds; (2) to protect the integrity of the judicial process; (3) for

  insufficient evidence to support prosecution; and (4) when

  authorized by statute. Renander, 151 P.3d at 660; see also Hunter,

  184 Colo. at 240-41, 519 P.2d at 943; Houser, ¶ 83; Carey, 198

  P.3d at 1234; Scott, 10 P.3d at 688.

¶ 56   When the district court amended the escape charge to a

  charge of unauthorized absence, it was effectively dismissing only a

  portion of the escape charge and allowing the case to proceed on a

  subset of the initial escape charge. While the majority would

  require the district court to dismiss the entire escape charge, I do

  not agree that the district court is somehow prevented by principles

  of separation of powers from dismissing only a portion of the escape

  charge and proceeding with the lesser remainder of the escape

  charge, unauthorized absence. The conclusion that the legislative

  change to escape confers an ameliorative benefit expresses our best

  understanding of the intent of the legislature, a conclusion we

  reach in the absence of an expressed intent by applying legislative

  guidance and following the direction of our supreme court. Thus,

  dismissing part of the escape charge and proceeding with the

  remaining part, unauthorized absence, is both authorized by


                                     29
  statute and a permitted variance from the general principle that

  dismissing and amending charges is with the providence of the

  prosecutor. Therefore, I find no error with the district court’s

  amendment of the offense charged from escape to unauthorized

  absence.

¶ 57   For the reasons discussed above, I would affirm the judgment

  of the district court in its entirety.




                                      30